Ludeling, C. J.,
dissenting. The plaintiff sued defendant for the price of building materials used on the house of the garnishee, and propounded interrogatories to the garnishee as to her indebtedness to defendant. She answered that there was a balance due on the contract price of $912 13, but that in consequence of the failure of the defendant, Allison, to complete the work within the delay fixed he had forfeited this amount. The plaintiff traversed these answers, and proved that she had judicially admitted her indebtedness in a former suit. The evidence shows that this defense was an after-thought and without merit. I dissent.